DRIBBEN, Judge,
dissenting:
I do not find that the military judge’s efforts to make clear a witness’ position on an issue relating to appellant’s return to duty turned him into a partisan advocate for the Government. I do agree with the majority that there are distinctions between the actions of the military judge in this case and those of the military judge in United States v. Massa, 49 C.M.R. 586 (A.C.M.R.1974). The distinctions are so great that there was no error in this instance. What error there may have been in appellant’s agreement to the stipulation of fact was of little or no impact considering the sentence he received.
I would affirm the sentence as well as the findings of guilty.